DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed May 11, 2022, is acknowledged. Claims 1-2 and 5 have been amended. Claims 1-9 are pending.
Action on merits of claims 1-9 follows.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the pixel definer material layer is used as a mask to both form the first pixel electrode from the first electrode material layer …  " in lines 12-13.
There is insufficient antecedent basis for this limitation in the claim.
The “first pixel electrode” lacks support.
Therefore, claim 1 and all dependent claims are indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (KR. Pub. No. 20120019024) in view of PARK et al. . (KR. Pub. No. 20080078164) both of record.
With respect to claim 1, KIM teaches a method of manufacturing an organic light-emitting display device substantially as claimed, the method including: 
disposing a first electrode material layer (41’), and a pixel definer material layer (50) on a substrate (10); 
disposing a first electrode (41) by patterning the first electrode material layer (41’); 
10removing the pixel definer material layer remaining (52) on the first electrode (41); and 
disposing a pixel definer (51) by heat treating the pixel definer material layer (51) 15remaining on the first electrode (41),
wherein the pixel definer material layer (51) is used as a mask to form the first pixel electrode (41) from the first electrode material layer (41’).  (See FIGs. 2A-E).

Thus, KIM is shown to teach all the features of the claim with the exception of explicitly disclosing a metal layer on the first electrode.
However, PARK ‘164 teaches a method of manufacturing a display device including: 
disposing a first electrode material layer (190p), a metal layer (190q), and a definer material layer (400a) on a substrate (110); (See FIG. 10a)
disposing a first electrode (190p) by patterning the first electrode material layer; 
10removing a portion of the definer material layer (400a) remaining on the first electrode (190p) to expose the metal layer (190q); (See FIG. 10C) and
removing the metal layer (190q) exposed by the removed definer material layer (400a) to generate a metal pattern (190q) provided along an edge of the first electrode (190p), (See FIG. 10d)  
wherein the definer material layer (400a) is used as a mask to both form the first pixel electrode (190p) from the first electrode material layer (190p) and to form the metal pattern (190q) from the metal layer (190q).  (See FIGs. 10a-d).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first electrode of KIM comprising the metal layer and utilizing the definer material layer as the mask to form both first electrode and metal pattern as taught by PARK to provide the pixel electrode with a reflective portion while simplifying the process.  
 
With respect to claim 2, in view of PARK, removing of the definer material layer (400a)  includes dry etching (ashing) the pixel definer material layer (400a), and 20wherein the removing of the metal layer (190q) includes wet etching the metal layer.  

With respect to claim 3, the disposing of the first electrode of KIM includes: 
patterning the first electrode material layer (41’) using a halftone mask (100), the halftone 25mask (100) including a first region, a second region, and a third region; 
retaining the pixel definer material layer (50) corresponding to the first region (51), removing a part of the pixel definer material layer (50) corresponding to the second region (52) in a thickness direction, and removing substantially the entire pixel definer material layer (50) corresponding to the third region; and 
30removing the metal layer and the first electrode material layer (41’) corresponding to 25the third region. (See FIGs. 2A-C).  

With respect to claim 4, in view of PARK, the metal layer (190q) has an etching selection ratio that is different from an etching selection ratio of the first electrode material layer (190p).   
With respect to claim 5, in view of PARK, the removing of the metal layer (19q) and the first electrode material layer (190p) corresponding to the third region includes removing the metal layer (190q) prior to removing the first electrode material (190p).   
With respect to claim 106, a part of the pixel definer material layer (51) of KIM is melted by the heat treatment to generate a pixel definer, and in view of PARK, the definer covers an end portion of the metal pattern (190q) and an end portion of the first electrode (190p). 
With respect to claim 7, in view of PARK,  a heat treatment is performed at a temperature that is 100 °C to 270 °C, thus, overlaps the claimed range of  substantially equal to or greater than about 200 °C and less than about 400 °C. (See FIG. 7).  
With respect to claim 208, in view of PARK, disposing of a first electrode (190p) further includes disposing a dam portion along an edge (B) of the substrate. (See FIG. 7).
With respect to claim 9, in view of PARK, the halftone mask (60) includes a fourth region having substantially the same 25transmittance as the first region, and wherein the dam portion corresponds to the fourth region.
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829